DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed on 06/14/2019 have been entered and fully considered.  Claims 1-3 are pending and examined herein.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 1 and 3 recites “the cathode electrode catalyst has a shell whose layer of the platinum has, on the (110) surface of the surface of the cathode electrode catalyst, a greater lattice constant than a lattice constant of a platinum bulk material so as to be closer to a lattice constant of the silver, which is the core material” (emphasis added).  It is not clear that the specification as filed contains support for the limitation.  The specification discusses lattice constants in Fig. 9 and paragraphs [0038]-[0039] and [0041], but does not appear to contain support for the limitation as claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 3 recites “the cathode electrode catalyst has a shell whose layer of the platinum has, on the (110) surface of the surface of the cathode electrode catalyst, a greater lattice constant than a lattice constant of a platinum bulk material so as to be closer to a lattice constant of the silver, which is the core material”.  It is not clear what platinum bulk material is being referred to in this limitation, particularly in view of what appears to mention of only a single platinum bulk material in the 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “wherein the shell of the cathode electrode catalyst includes 1 to 3 atomic layers of the platinum.”  However, claim 1 (from which claim 2 depends) recites “said core-shell catalyst having a shell that includes 1 to 3 atomic layers of the platinum”.  Therefore, claim 2 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324391 A1 (“Shao”) in view of US 2011/0086925 A1 (“Lopez”) and JP 08-138683 A (“Maoka” – machine translation found in parent application 15/575,279 dated 09/20/2018).
Regarding claims 1 and 2, Shao teaches core-shell catalytic nanoparticles having a palladium core enclosed by a platinum shell (Abstract; Fig. 2; [0018]-[0020]). The atomically thin shell layer can be a monolayer, bilayer, or trilayer of platinum 
Shao does not expressly disclose silver as a core material.
Lopez discloses a core/shell type catalyst and teaches platinum may be used as the material of the shell ([0036]) and that palladium and/or silver may be used as the material of the core ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the core of the core-shell catalyst of Shao using silver because Lopez teaches that a core/shell catalyst may employ a Pt-based shell and a core composed of precious metals such as palladium and silver.  Furthermore, as evidenced by Lopez palladium and silver are equivalent core metals in core/shell catalysts having a platinum shell.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Alternatively, it would have been obvious to substitute silver for palladium in view of Lopez because Lopez provides evidence that palladium and silver are equivalent core metals in core/shell catalysts having a platinum shell.  See MPEP 2144.06
Shao does not expressly disclose the core-shell catalyst having, on a surface thereof, a (110) surface of a face centered cubic lattice.
Maoka teaches the rank of activity over an oxygen reduction reaction with respect to the crystal structure of platinum is Pt(110) > Pt(100) > Pt(111) ([0032]).  It 
It is deemed that lattice constant in relation to a platinum bulk material is an inherent characteristic and/or property of the specifically disclosed catalyst.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claim 3, Shao teaches core-shell catalytic nanoparticles having a palladium core enclosed by a platinum shell (Abstract; Fig. 2; [0018]-[0020]). The atomically thin shell layer can be a monolayer, bilayer, or trilayer of platinum ([0022]).  
Shao also teaches that, in the cathode of a fuel cell, the core-shell catalyst nanoparticle promotes the formation of water according to the oxidation reduction reaction: O2 + 4H+ + 4e- [Wingdings font/0xE0] 2H2O ([0012], [0018]).  The formed water exits the fuel cell, along with excess heat ([0014]).
Also, as to the order of steps recited in the claims, it should be noted that, in general, the transposition of steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP 2144.04 (IV)(C).
Shao does not expressly disclose silver as a core material.
Lopez discloses a core/shell type catalyst and teaches platinum may be used as the material of the shell ([0036]) and that palladium and/or silver may be used as the material of the core ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the core of the core-shell catalyst of Shao using silver because Lopez teaches that a core/shell catalyst may employ a Pt-based shell and a core composed of precious metals such as palladium and silver.  Furthermore, as evidenced by Lopez palladium and silver are equivalent core metals in core/shell catalysts having a platinum shell.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Alternatively, it would have been obvious to substitute silver for palladium in view of Lopez because Lopez provides evidence that palladium and silver are equivalent core metals in core/shell catalysts having a platinum shell.  See MPEP 2144.06
Shao does not expressly disclose the core-shell catalyst having, on a surface thereof, a (110) surface of a face centered cubic lattice.
Maoka teaches the rank of activity over an oxygen reduction reaction with respect to the crystal structure of platinum is Pt(110) > Pt(100) > Pt(111) ([0032]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a surface of the core-shell catalyst of Shao with a (110) surface of a face centered cubic lattice because, as shown by Maoka, the (110) surface has increased activity.
It is deemed that lattice constant in relation to a platinum bulk material; the absorbing of an oxygen molecule, forming a water molecule, and desorbing a water molecule; and the lower activation barrier as claimed are inherent characteristics and/or properties of the specifically disclosed catalyst.  See the sections of MPEP 2112 cited above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727